auc significant index no internal_revenue_service employee_plans technical_advice_memorandum cy ee ep area manager through ep special review taxpayer's name taxpayer's address taxpayer's identification_number year involved conference held date company plan plan plan plan issue - is plan fully funded for the plan_year and subsequent plan years oris there an accumulated_funding_deficiency as defined in sec_412 of the internal_revenue_code facts the company established plan effective date the company also maintained plan and plan the plans are qualified defined benefit plans subject_to the requirements of sec_412 of the code the plan_year for each plan was the calendar_year the funding method for all three plans was the unit credit funding method with the actuarial value of the assets determined as the fair_market_value of the assets the actuarial assumptions used for the plans were the same in some respects and differed in other respects the valuation_date for each of the plans was january the first day of the plan_year in date the actuarial valuation reports summarizing the results of the date actuarial valuation were prepared and transmitted to the company effective date plan and the plan were merged as defined in sec_414 of the code into plan the name of plan was changed to the and plan had a short plan_year beginning date and ending date the valuation_date for each of the three plans was date plan the schedule b of form_5500 that was filed for plan for the schedule b shows a normal_cost on line 9b of dollar_figure which was pro-rated to reflect the portion of the plan_year through date the schedule b also shows a credit balance of dollar_figure on line 9n and a funding deficiency of dollar_figure on line 9o in the funding_standard_account the attachment to the schedule b states that due to the merger with the plan that the contribution that would have been due to this plan could not be made because the merged plan is fully funded applicable law sec_404 of the internal_revenue_code sets out the rules under which deductible limits are derived for defined benefit pension plans it further states that in determining the amount deductible under these rules the funding method and the actuarial assumptions used are to be the same as those used under sec_412 and that the maximum amount deductible for a year shall be an amount equal to the full funding limitation for the year determined under sec_412 of the code sec_412 of the code provides the rules under which the minimum_required_contribution to a defined benefit pension_plan is determined a plan to which sec_412 applies shall have satisfied the minimum_funding_standard for the plan for a plan_year if as of the end of such plan_year the plan does not have an accumulated_funding_deficiency the term accumulated_funding_deficiency means for any plan_year the excess of the total charges to the funding_standard_account for all plan years beginning with the first plan_year to which sec_412 applies over the total credits to such account for such years sec_1_404_a_-14 of the income_tax regulations provides rules for determining the deductible limit under sec_404 of the code for defined benefit plans sec_1_404_a_-14 of the regulations provides this entry appears to be in error based on subtracting the full funding limitation credit from total credits instead of subtracting total charges from total credits - that regardless of the actual time when contributions are made to a plan in computing the deductible limit under sec_404 and iii the normal_cost and limit adjustments shall be computed as of the date when contributions are assumed to be made the computation_date and adjusted for interest at the valuation rate from the computation_date to the earlier of i the last day of the plan_year used to compute the deductible limit for the taxable_year or ii the last day of the taxable_year sec_1_404_a_-14 of the regulations provides that the deductible limit may not exceed the full funding limitation the rules under sec_412 and paragraphs d e and f of sec_1_404_a_-14 are to be used to determine the full funding limitation revrul_79_237 1979_2_cb_190 provides guidance as to the applicability of the minimum_funding_standard to plans that terminate revrul_79_237 generally states that the minimum_funding_standard applies to a plan until the end of the plan_year in which such plan terminates and does not apply to the plan in subsequent plan years in the case of the termination of a plan revrul_79_237 provides that the normal_cost and amortization charges and credits and the interest charges and credits are ratably adjusted to reflect the portion of the plan_year before the plan terminated rev_rul 79-237also provided that the extension period of sec_412 of the code will not be changed merely because the date of termination precedes the end of the plan_year revrul_82_125 1982_1_cb_64 provides examples of the determination of the full funding limitation under revrul_82_125 for purposes of sec_404 of the code the full funding limitation is determined as the excess of a the sum of the accrued liability plus the normal_cost determined as of the valuation_date and increased with interest to the end of the plan_year over b the lesser_of the fair market vaiue or the actuarial value of the assets as of the valuation_date increased with interest to the end of the plan_year with a further adjustment of then subtracting any contribution carryover without an interest adjustment revproc_87_27 1987_1_cb_769 provides rules for determining the deductible limit when there is a change in the plan_year sec_5 of revproc_87_27 provides for an adjustment to the deductible limit for the employer's taxable_year when the sum of the number of months of each plan_year associated with an employer's taxable_year is different from the number of months in the employer's taxable_year the adjustment is obtained by multiplying the sum of the deductible limits for the associated plan years by a fraction where the numerator is the number of months in the taxable_year and the denominator is the aggregate number of months in plan years associated with such taxable_year furthermore the deductible limit for a short plan_year is determined by ratably reducing the deductible limit for a 12-month plan_year in proportion to the number of months of the short plan_year analysis in general the minimum_funding_standard of sec_412 of the code is applied on the basis of a plan_year the minimum_funding_standard is satisfied for a plan_year if the accumulated credits in the funding_standard_account for the plan_year and prior plan years equal or exceed the accumulated charges for the plan_year and prior plan years for a particular plan_year the relevant charges and credits are based upon an actuarial valuation for the plan_year the actuarial valuation determines the normal_cost accrued liability actuarial asset value experience gains and losses and related amortization charges and credits as of the valuation_date for the plan_year the data used for the actuarial valuation is the relevant asset values demographic information and plan provisions as of the valuation_date funding_standard_account are adjusted with interest to the end of the plan_year once determined the relevant charges and credits to the as a consequence of choosing a valuation_date the results of the actuarial valuation as of that date are not affected by events occurring after the valuation_date thus for example demographic changes that occur after the valuation_date have no affect on the determination of the normal_cost for the plan or the accrued liability similarly changes in the value of the plan’s assets that occur after the valuation_date have no affect on the determination of the actuarial value of the plan’s assets if later events cause a plan to be fully funded ie the full funding limitation is zero as of the date of the next actuarial valuation that result does not alter the minimum_funding requirement based on the earlier actuarial valuation there is a minimum_funding requirement greater than zero as of the next valuation_date that result does not alter the result of the earlier valuation that shows the plan to be fully funded and that no contribution is due conversely if the results of the next actuarial valuation show that under sec_412 of the code the minimum_funding_standard applies through the end of the plan_year in which the plan ceases to exist termination that year is the plan_year in which the plan is terminated in the case of a merger of the plan with another plan that year is generally the plan_year in which the merger occurs the valuation_date for the plan_year beginning date was january the first day of the plan_year the results of the in the case of a plan_valuation indicated that a contribution of dollar_figure was needed to avoid a funding deficiency following the principles of revrul_79_237 such contribution could be made anytime during the month period after the end of the plan_year for this purpose contributions to the trust after the merger can be counted as contributions to the plan because the trust for the plan has become part of the trust after the merger in this case sufficient contributions were not made during the applicable month period accordingly there is a funding deficiency for the plan_year there is a funding deficiency regardless of subsequent events such as contributions made in the next plan_year after the end of the month period or an actuarial valuation for the next plan_year that shows the plan to be fully funded note however these subsequent events have a bearing on whether the funding deficiency has been corrected so as to avoid the percent excise_tax of sec_4971 of the code in situations such as this where a later actuarial valuation shows that the plan is fully funded the funding deficiency will have been corrected as a practical matter therefore under sec_412 of the code the taxpayer does not actually have to contribute to the plan an amount equal to the funding deficiency to avoid incurring sec_4971 tax for the plan_year or sec_4971 tax for later plan years the only out-of-pocket_expense is the percent excise_tax of sec_4971 for the plan_year beginning date under sec_1_404_a_-14 of the regulations the deductible limit for a defined_benefit_plan is determined for a plan_year based upon the computation_date generally as is the case here the computation_date is the valuation_date for the actuarial valuation for the plan_year once the deductible limit is determined as of the computation_date the limit is increased with interest to the earlier of the end of the plan_year or the end of the tax_year events that take place after the valuation_date do not affect the deductible limit thus the fact that a plan becomes fully funded at a later date does not affect the deductible limit for the year conversely if the results of the actuarial valuation for the year show the deductible limit to be zero the fact that the deductible limit for a later year is greater than zero for example because of experience losses does not alter the allowable deduction for the earlier period the funding deficiency appears to be slightly overstated the credit balance as of the beginning of the year plus interest on that credit balance should be applied towards the contribution that would be required this would reduce the funding deficiency the proposed_regulations under sec_412 are consistent with this procedure sec_1 c -1 b of the proposed_regulations provides that the assets and accrued liabilities are to be valued at the usual time used by the plan for valuation and projected to the end of the plan_year with interest at the valuation rate the results of the date actuarial valuation indicated that dollar_figure would be deductible consequently contributions made for the year up to that amount would still be deductible even if an actuarial valuation as of a later date indicated that the deductible limit was zero a merger of the plan with another plan is an event that takes place after the valuation_date and does not render a contribution for the plan_year as nondeductible even if the period up to the time of the merger were regarded as a short plan_year the deductible limit would first be ratably reduced and then adjusted upwards pursuant to revproc_87_27 producing a deductible limit of dollar_figure see example in dollar_figure of rev_proc - in the post-conference submission dated date the taxpayer argues that the view that there is a funding deficiency is a retroactive application of revproc_99_45 1999_45_cb_603 the taxpayer asserts that until the publication of revproc_99_45 there was no published guidance for the taxpayer to rely upon especially concerning mergers this is not the case as described above sec_1_404_a_-14 provided guidance as to the computation_date under sec_404 the regulation made no exception for a plan that was merged into another plan furthermore revrul_82_125 provided examples showing such treatment the taxpayer can point to no published guidance that would suggest the contrary result conclusion plan has an accumulated_funding_deficiency for the plan_year beginning january the company is liable for excise_tax under sec_4971 a of the code on account of this accumulated_funding_deficiency however because this accumulated_funding_deficiency was timely corrected the company is not liable for excise_tax under sec_4971 on account of this accumulated_funding_deficiency in addition the company’s liability for excise_tax under sec_4971 with respect to this accumulated_funding_deficiency relates only to the plan_year of plan beginning date and not to any subsequent plan years of plan this memorandum only applies to the taxpayer involved sec_6110 of the code provides that it may not be used or cited by others as precedent this amount was determined to be the full funding limitation calculated at the beginning of the plan_year plus interest pincite percent the full funding limitation limited the amounts determined under paragraphs i and ii of sec_404 this memorandum has been coordinated with the division counsel associate chief_counsel tax exempt and government entities cc tege eb qp'1
